internal_revenue_service number release date index number -------------------------- ------------------------------------ ------------------------------------------------------------ -------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-142027-08 date date legend date -------------------------- dear -------------------------- this letter responds to your date request that we supplement our letter rulings dated date plr-141238-07 and date plr-114603- the prior rulings the information submitted for consideration is summarized below capitalized terms not defined in this letter have the meanings originally assigned to them in the prior rulings the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 plr-142027-08 the prior rulings address certain u s federal_income_tax consequences of proposed transactions under sec_355 and sec_382 of the code and other code provisions except as modified below the facts and representations set forth in the prior rulings remain in effect for purposes of this supplemental ruling letter retention of the recently acquired stock supplemental facts the prior rulings include the statement that distributing has held all of its shares of controlled common_stock other than approximately g shares that it purchased from controlled during the h quarter of year a for the five-year period ending on the date of the proposed transactions step ii of the proposed transactions includes the statement that distributing will retain the recently acquired stock and not distribute it in spin-off distributing and controlled now believe it is possible that the recapitalization the split-off and related transactions will not be completed before date when the recently acquired stock will have been owned for more than five years in order to avoid having to renegotiate the deal distributing and controlled intend to effect the proposed transactions in the manner described in the prior rulings whether or not the recapitalization the split-off and related transactions are completed prior to date moreover distributing still plans to retain the recently acquired stock and not distribute it in spin-off payment of expenses step viii of the proposed transactions states as follows distributing will reimburse up to dollar_figureq of transaction expenses_incurred by controlled in connection with the split-off and distributing will also pay or reimburse controlled for certain deal related expenses in addition through the h anniversary of the date of consummating the split-off distributing will reimburse controlled at a fixed rate per holder in excess of an agreed upon number of shareholders for certain additional costs that controlled will incur as a result of having to service the increased number of controlled shareholders to date controlled has incurred costs and expenses related to the recapitalization the split-off and related transactions the controlled_transaction deal expenses that are in excess of the dollar_figureq previously anticipated for which distributing will reimburse controlled in addition distributing and controlled plr-142027-08 expect that there will be additional controlled_transaction deal expenses for which distributing will reimburse controlled supplemental ruling based on the information set forth herein and submitted with the prior rulings we rule as follows the adjustments clarification and timing considerations described in the supplemental facts submitted will have no adverse effect on the rulings contained in the prior rulings which will remain in full force and effect caveat no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the distributions satisfy the business_purpose requirements of sec_1_355-2 whether the distributions are used principally as a device for the distribution of the earnings_and_profits of distributing distributing distributing or controlled see sec_355 and sec_1_355-2 iii whether the distributions are part of a plan or series of related transactions under sec_355 and iv the federal_income_tax treatment of distributing’s reimbursement of controlled for certain transaction related expenses to the extent not covered by the foregoing ruling or prior rulings procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-142027-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely gerald b fleming senior technician reviewer branch corporate cc
